Citation Nr: 0504639	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  96-26 920	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date prior to April 30, 1993, 
for an award of service connection for urethrostenosis.

2.  Entitlement to an effective date prior to April 22, 1998, 
for an award of service connection for facial and earlobe 
scars.

3.  Entitlement to an increased rating for lumbosacral spine 
arthritis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for cervical spine 
arthritis evaluated as 10 percent disabling from April 27, 
1998, and evaluated as 20 percent disabling from July 23, 
2003.

5.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for right hip 
arthritis, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for left hip 
arthritis, currently evaluated as 10 percent disabling.

9.  What evaluation is warranted from April 30, 1993, for 
urethrostenosis?

10.  What evaluation is warranted from April 29, 1998, for 
facial and earlobe scars?

11.  Entitlement to an effective date prior to July 23, 2003, 
for a 20 percent disability rating for cervical spine 
arthritis.

12.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a July 1995 decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted a 20 percent rating 
for lumbosacral spine arthritis, and denied increased ratings 
for arthritis of the cervical spine, knees, and hip.  

This appeal also comes to the Board from a March 2000 rating 
decision that granted service connection for urethrostenosis 
and facial and earlobe scars, and assigned non-compensable 
ratings effective from April 30, 1993, and from April 29, 
1998 respectively.  The March 2000 rating decision also 
granted the veteran's service connected left knee arthritis a 
10 percent disability rating.  

Moreover, this appeal comes before the Board from a September 
2000 rating decision that denied entitlement to SMC due to 
the loss of use of a creative organ.  In that rating 
decision, the RO granted a 10 percent rating for 
urethrostenosis effective from May 12, 1999, and changed the 
effective date for service connection for facial and earlobe 
scars to April 22, 1998.  

In a June 2002 supplemental statement of the case, the RO 
granted a 20 percent evaluation for urethrostenosis effective 
from March 5, 2001.  In an August 2003 rating decision, the 
RO granted a 20 percent rating for cervical arthritis 
effective from July 23, 2003.

In July 2004, the veteran testified at a hearing before the 
undersigned sitting at the RO in San Diego, California.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claims for 
higher evaluations for urethrostenosis, and facial and 
earlobe scars were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to these issues.  
Hence, the Board has restyled these rating questions in 
accordance with the Fenderson doctrine.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for urethrostenosis was received on April 30, 
1993, more than one year after his separation from military 
service.

2.  The veteran's original claim of entitlement to service 
connection for facial and earlobe scars was received on 
April 22, 1998, more than one year after his separation from 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 30, 
1993, for the grant of service connection for 
urethrostenosis, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.400 
(2004). 

2.  The criteria for an effective date earlier than April 22, 
1998, for the grant of service connection for facial and 
earlobe scars, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claims of entitlement to 
service connection for urethrostenosis and facial and earlobe 
scars, the RO provided the veteran with notice of the VCAA in 
a May 2003 letter.

In VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA General 
Counsel held that if a veteran raises a downstream issue that 
was not covered in the initial notice letter dealing with 
service connection, no further VCAA notice is required.  
Therefore, given the May 2003 letter, the Board is bound to 
find that the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, in written statements to the 
RO and at his July 2004 personal hearing the veteran stated 
that he received all of his treatment at the Loma Linda, Long 
Beach, and Wadsworth VA Medical Centers.  The record shows 
that the RO has obtained and associated with the records all 
of his records from these facilities through December 2000.  
The veteran's service medical records have also been added to 
the files, and the appellant has been advised in the 
statement and supplemental statements of the case what 
evidence VA requested and what evidence has been received.  
Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Earlier Effective Date Claims

It is contended that service connection for urethrostenosis 
and facial and earlobe scars is warranted effective from 1985 
because the veteran received treatment for these problems 
while in military service, because he sought treatment for 
these problems at VA within a year and a half after his 
retirement from service, and because he has continued to 
receive treatment for these disabilities since.  The veteran 
has also testified that he thought that he had filed claims 
for entitlement to service connection for these disabilities 
with the Los Angeles RO in 1985.  It is requested that the 
veteran be afforded the benefit of the doubt. 

In general, the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

In this case, the veteran retired from active duty in April 
1983.  His original claim of entitlement to service 
connection for urethrostenosis was received on April 30, 
1993, and he was awarded service connection by a March 2000 
rating decision effective April 30, 1993.  An original claim 
of entitlement to service connection for facial and earlobe 
scars was received on April 22, 1998, and service connection 
was granted in a March 2000 rating decision effective from 
April 22, 1998.

While the veteran following his retirement from military 
service filed numerous statements in support of his claims, a 
VA Form 21-526, Application for Compensation or Pension, and 
informal claims for compensation, none of these applications 
included claims of entitlement to service connection for 
urethrostenosis and/or facial and earlobe scars prior to the 
above dates.  

The Board concedes that service and post-service medical 
records show complaints and/or treatment for urethrostenosis, 
and facial and earlobe scars.  However, as to the evidence 
that was filed by the veteran, his representative, and/or a 
medical provider, the evidence of record does not show that 
it was sent to VA with any indication that it was being filed 
in support of a claim of entitlement to service connection 
for these disabilities.

While service connection for a prostate disorder was denied 
by the Board in June 1986, and while a finding of fact was 
then entered that a chronic genitourinary disorder was not 
shown to have been present in service, the evidence shows 
that a claim of entitlement to service connection for 
urethrostenosis was not filed prior to April 30, 1993.  

Finally, by definition a "claim" is a written communication 
requesting a determination of entitlement to a benefit, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2004).  As such, the first "claims" of entitlement 
to the benefits in question were not filed until April 30, 
1993 for urethrostenosis, or prior to April 22, 1998 for 
facial and earlobe scars. 

Accordingly, since his claims were received more than one 
year after his separation from service, the effective date of 
the award must be the date of receipt of claim.  The RO 
correctly awarded service connection effective from the date 
of receipt of the veteran's claims.  The appeal is denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to April 30, 1993, for a grant of 
entitlement to service connection for urethrostenosis, is 
denied.

An effective date prior to April 22, 1998, for a grant of 
entitlement to service connection for facial and earlobe 
scars, is denied.


REMAND

As to entitlement to an increased rating for arthritis of the 
lumbosacral spine, cervical spine, knees, and hips, the 
veteran testified at his July 2004 personal hearing that 
these disorders have increased in severity since the last VA 
examination.  Further, he testified that he was involved in a 
May 2004 motor vehicle accident which involved multiple joint 
injuries, including injuries to joints for which increased 
ratings are sought.  Because a new examination is in order 
under 38 U.S.C.A. § 5103A; because any disability due to an 
intercurrent injury must be distinguished from any service 
connected pathology; because there has been a change in the 
rating criteria for spinal disorders, and because records 
pertaining to the care received following the accident and 
since December 2000 have yet to be secured, further 
development is in order.  38 U.S.C.A. § 5103A.

Moreover, with respect to the claim of entitlement to 
increased ratings for arthritis of the knees, prior rating 
decisions, statement of the case, and supplemental statements 
of the cases show that the RO has conceded that the veteran's 
knee disabilities include both limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2004), and 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  Hence, the RO must be mindful that potentially 
applicable rating criteria allows the knee disabilities to be 
assigned separate disability ratings for instability, loss of 
flexion, and loss of extension under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 provided the appellant 
meets the criteria for a compensable rating under each of the 
above rating criteria.  See VAOPGCPREC 09-04, 69 Fed. 
Reg. 59990 (2004).  

Likewise, in adjudicating the claims of entitlement to 
increased ratings for arthritis of each hip, consideration 
must be afforded to potentially applicable rating criteria 
which allows hip disabilities to be assigned separate 
disability ratings for loss of abduction, loss of flexion, 
and loss of extension under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2004), provided that the 
appellant meets the criteria for a compensable rating under 
each of the above rating criteria.  Id.

As to entitlement to a compensable evaluation for facial and 
earlobe scars, the veteran testified that his scars swell and 
require draining, and that the scars were most recently 
drained at the Loma Linda VA Medical Center in approximately 
April 2004.  He also testified that while he received all of 
his contemporaneous medical care from the Loma Linda VA 
Medical Center, he was also treated at the Westwood VA 
Medical Center for his scars.   As these records are not 
available, and because there has been a change in the rating 
criteria for scars, further development is in order.

As to entitlement to a higher evaluation for urethrostenosis, 
a remand is required because the rating criteria for 
evaluating urethral strictures under 38 C.F.R. § 4.116, 
Diagnostic Code 7518 changed during the pendency of the 
appeal and the RO failed to either adjudicate his claim using 
the old criteria for rating urethra under 38 C.F.R. § 4.116, 
Diagnostic Code 7518, or provide notice of the old rating 
criteria.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to entitlement to special monthly compensation based on 
loss of use of a creative organ, a urological examination is 
in order to obtain medical opinion evidence as to whether the 
appellant has suffered the loss of use of a creative organ 
due to his service connected disorders.  In this regard, the 
opinion provided by the March 2001 VA examiner was given 
without the examiner having access to the entire record on 
appeal.  

Finally, as to the question of entitlement to an earlier 
effective date for a 20 percent rating for cervical 
arthritis, the veteran in September 2003, filed a notice of 
disagreement with the August 2003 rating decision that 
assigned the July 23, 2003, effective date.  Unfortunately, a 
statement of the case addressing this issue has yet to be 
issued by the RO.  Accordingly, a remand is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, these issues are REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate each 
remanded claim.  The letter must: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claims; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
arthritis of the lumbosacral spine, 
cervical spine, knees, and hips since 
1993; for urethrostenosis since April 
1993; and for the loss of use of a 
creative organ.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  The RO should obtain all 
records identified by the veteran that 
have not already been associated with the 
claims file including all post December 
2000 medical records on file with the 
Loma Linda VA Medical Center; all medical 
records generated in connection with his 
October 1998 and May 2004 motor vehicle 
accidents; as well as any outstanding 
records held by the Long Beach, 
Wadsworth, and Westwood VA Medical 
Centers.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  The claims folders are to 
be provided to the examiners for review 
in conjunction with the examinations.  

The orthopedist is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any cervical, lumbosacral, hip, and knee 
arthritis.  Both examiners are to address 
any evidence of any service related 
intervertebral disc syndrome.  These 
reviews must be conducted in accordance 
with the latest AMIE worksheets for each 
of these disorders.  The role of any non-
service connected disability, to include 
any disability due to injuries sustained 
in October 1998 and May 2004 motor 
vehicle accidents must be distinguished 
from the role played by the service 
connected arthritis.  If the nature of 
any postservice incurred disability 
cannot be so distinguished without resort 
to speculation that fact must be noted in 
writing.  The examiners must address any 
functional disability in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should also schedule 
the veteran for a VA dermatological 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  Based 
on a review of the claims folder, the 
results of the examination, and in 
accordance with the latest AMIE worksheet 
for scars, the examiner is to provide a 
detailed review of the history of any 
facial and earlobe scarring, any current 
complaints, and the nature and disabling 
extent of any facial and ear lobe scar.

5.  Further, after associating with the 
record all evidence obtained in 
connection with the above development (to 
the extent possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a urological examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner, including a sperm count, must 
be accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE worksheet 
for urethrostenosis, the examiner is to 
provide a detailed review of the history 
of any disability, any current 
complaints, and the nature and disabling 
extent of any urethrostenosis.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7..  Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision and 
readjudicate the claims on appeal.  As to 
the claims for increased ratings for knee 
and hip arthritis, the adjudication 
should consider the holding in VAOPGCPREC 
09-04; 69 Fed. Reg. 59990 (2004).  As to 
the facial and earlobe scars, 
adjudication should address whether the 
veteran is entitled to separate ratings 
for each scar.  As to adjudication of 
urethrostenosis as well as facial and 
earlobe scars, the RO should also 
consider whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

8.  If any benefit sought on appeal 
remains denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations including the old criteria 
for rating urethrostenosis under 
38 C.F.R. § 4.116, Diagnostic Code 7518 
(1994), and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

9.  As to entitlement to an effective 
date prior to July 23, 2003, for the 
grant of the 20 percent disability rating 
for cervical arthritis, the RO should 
issue a statement of the case.  If, and 
only if, the veteran files a timely 
substantive appeal should this issue be 
returned for review by the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


